COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00227-CV


The State of Texas and Greg Abbott,        §    From the 348th District Court
in his official capacity as Attorney
General of The State of Texas              §    of Tarrant County (348-254931-11)

v.                                         §    December 4, 2014

Valerie Saxion, Inc. and Valerie           §    Opinion by Justice McCoy
Saxion, Individually

                                    JUDGMENT

      This court has considered Valerie Saxion’s cross-appeal in this case and

holds that the appeal should be dismissed. It is ordered that Saxion’s cross-

appeal is dismissed for want of jurisdiction.

      This court has also considered the record on appeal in this case and holds

that there was error in the trial court’s judgment. It is ordered that the judgment

of the trial court is reversed as to the denial of the State’s plea to the jurisdiction.

We render judgment dismissing Saxion’s free exercise and federal Religious

Freedom Restoration Act claims, and we remand this case to the trial court for

further proceedings consistent with this opinion.
      It is further ordered that appellee Valerie Saxion, Inc. and Valerie Saxion,

individually, shall pay all costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Bob McCoy__________________
                                          Justice Bob McCoy